internal_revenue_service number release date index number -------------------------------------------- -------------------- ------------------------- ------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-144527-10 date april legend husband wife daughter son son-in-law date date date date date circuit_court state statute state statute state statute trust a_trust b_trust trust a dear ------------------ ------------------------ ---------------------- ---------------------- ------------------------ -------------------- ------------------ -------------------------- -------------------------- ----------------------- -------------------------- ---------------------------------------------- ------------------------------------------------- ----------------------------------------------- ---------------------------------------------- ----------------------------------------------------- ------------------------------------------------------ ----------------------------------------------------------------------------------- -------------------------------------------------- ----------------------------------------------------------------------------------- -------------------------------------------------- --------- plr-144527-10 this letter responds to a letter from your authorized representative dated date requesting a ruling on the income and generation-skipping_transfer_tax gst consequences of the proposed consolidation of trust and trust the facts and representations submitted are summarized as follows on date a date prior to date wife and husband each executed separate wills wife’s will provided for the creation of trust a for the benefit of husband if he survives wife and their issue husband’s will provided for the creation of trust b for the benefit of wife if she survives husband and their issue on date a date prior to date wife died and trust a became irrevocable on date a date prior to date husband died and trust b became irrevocable_trust a and trust b contain identical provisions with respect to the distribution and termination of the trusts for the beneficiaries trust a and trust b provide that the trustee is to distribute to husband and wife respectively so much of the net_income of the trust as the trustee in his sole and absolute discretion deems advisable for the husband’s and wife’s care support comfort and pleasure and distribute the balance of the net_income to such of the issue of husband and wife and in such proportions as the trustee in his sole and absolute discretion deems advisable for the purposes of support maintenance care comfort and education upon the death of husband or wife the trustee is to divide the property then in trust into two shares of equal value to be set apart held and administered by the trustee as separate trusts one trust is to be known as daughter’s trust and the other is to be known as son’s trust trust is daughter’s share of trust a and trust is daughter’s share of trust b_trust and trust provide that during the lifetime of daughter or son-in-law the trustee is to distribute to daughter if she is living or to son-in-law if daughter is deceased so much of the net_income of the trust as the trustee in his sole and absolute discretion deems advisable the balance of any income may be distributed to daughter’s issue in the sole discretion of the trustee for the purposes of support maintenance care comfort and education after the death of both daughter and son- in-law the trustee is to distribute the net_income to daughter’s issue per stirpes the trustee may also at any time during the term of the trusts distribute to or for the benefit of daughter son-in-law or daughter’s issue such amounts if any of the principal of the trusts aggregating not more than dollar_figurea as to all beneficiaries in any calendar_year as the trustee may deem advisable for the purposes of support maintenance care comfort and education the trusts are to terminate upon the earlier of the death of daughter son-in-law and all of daughter’s issue years after the death of the last survivor of daughter son-in-law or the currently living grandchildren of husband and wife or the time when all property in the trust has been distributed upon termination the property in the trusts is to be distributed to daughter’s issue per stirpes plr-144527-10 on date circuit_court issued an order in accordance with state statute and state statute that the trustee may distribute each year to the beneficiaries who would otherwise be entitled to a distribution of income under the terms of trust and trust an amount not to exceed the product of a a percentage not to exceed percent multiplied by b the average market_value of the trusts’ assets as of december for the three years preceding the year in which the distributions are to be made trust and trust have also been modified respecting the appointment of trustees these modifications were also identical state statute provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not materially impair rights of any beneficiary or adversely affect achievement of the purposes of the trust on date circuit_court issued an order authorizing the consolidation of trust and trust into a single trust the consolidated trust the order provides that the interests of the income beneficiaries will remain the same as their interests under the original trusts and the timing of the termination of the trusts will remain the same as the timing of the terminations under the original trusts the beneficiaries will not have different rights to trust income or materially diminished rights to principal than currently provided the trustees represent that no additions have been made to the principal of either trust or trust after date you have requested the following rulings the consolidation of trust and trust into the consolidated trust will not constitute a generation-skipping_transfer under sec_2601 of the internal_revenue_code any subsequent generation-skipping_transfer from the consolidated trust will remain exempt from the gst provided that there are no post-consolidation additions to the consolidated trust no gain_or_loss will be recognized under sec_1001 by either trust or trust or by any of the beneficiaries of those trusts as a result of the proposed consolidation the assets distributed from trust and trust into the consolidated trust will have the same basis and holding periods under sec_1015 and sec_1223 before and after the proposed consolidation law and analysis ruling sec_1 and plr-144527-10 sec_2601 imposes a tax on each generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor establishes an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of plr-144527-10 the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the example concludes that the trust that resulted from the merger will not be subject_to the provisions of chapter in this case trust and trust will be consolidated into the consolidated trust the date proposed consolidation will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the date proposed consolidation will not extend the time for vesting of any beneficial_interest in the new trust beyond the period provided for in trust and trust before the consolidation trust and trust were in existence and funded prior to date the trustees represent that no additions have been made to the principal of either trust after date accordingly based on the facts presented and representations made we conclude that the consolidation of trust and trust into the consolidated trust will not constitute a generation-skipping_transfer under sec_2601 furthermore any subsequent generation-skipping_transfer from the consolidated trust will remain exempt from the gst provided that there are no post-consolidation additions to the consolidated trust while you have not requested a ruling on the date circuit_court order to confer the trustee with the power to make adjustments between principal and income pursuant to state statute we note that this modification is similar to example of sec_26_2601-1 and would not result in the loss of gst exempt status for either trust or trust ruling sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the plr-144527-10 conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained an exchange of property results is the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite in the present case there will be no sale_or_exchange because there will be no transfer of money or property the beneficiaries will possess the same interests after the consolidation of trust and trust into the consolidated trust as before the proposed transaction is merely a consolidation of the assets for administrative convenience accordingly based on the facts presented and representations made we conclude that neither the trusts trust and trust nor the beneficiaries will recognize gain_or_loss under sec_1001 as a result of the consolidation of the trusts into the consolidated trust ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person plr-144527-10 in this case sec_1001 does not apply to the proposed transaction thus based upon the facts provided and the representations made we conclude that the assets distributed from trust and trust into the consolidated trust will have the same basis under sec_1015 and holding_period under sec_1223 both before and after the proposed consolidation in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
